 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 598 
Baker Concrete Construction, Inc. 
and South Florida 
Carpenters Regional Co
uncil, United Brother-
hood of Carpenters and Joiners of America, 
AFLŒCIO.  
Case 12ŒCAŒ22027Œ1 
April 19, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN AND 
SCHAUMBER 
 On February 10, 2003, Administrative Law Judge 
George Carson II issued the a
ttached decision.  The Gen-
eral Counsel filed exceptions, a supporting brief, and a 
reply brief.  The Respondent 
filed an answering brief to 
the General Counsel™s exceptions. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings,
1 and conclusions and 
to adopt the recommended Order. 
We agree with the judge that the Respondent did not 
violate Section 8(a)(1) of the Act by interrogating employ-

ees about their protected concerted and/or union activities 
or by threatening them with discharge. With respect to the 
alleged threat of unspecified reprisals for engaging in un-

ion and/or protected concerted activity, it appears, al-
though it is not free from doubt, that the judge credited 
Marta DeLeon™s testimony that
 the Respondent™s superin-
tendent, Keith Kelly, told her at a safety meeting on De-
cember 28, 2001, ﬁstay away all these people; because if 
you no stay away these people, you have trouble [sic].ﬂ 
The General Counsel does not allege that the Kelly 
statement constituted 
an order
 that DeLeon stay away 
from ﬁthese people.ﬂ  Rather, 
the General Counsel asserts 
that the Respondent was threatening reprisals [ﬁtroubleﬂ] if 

DeLeon did not stay away from ﬁthese people.ﬂ  We as-

sume arguendo that ﬁthese peopleﬂ referred to union offi-
cials or supporters.  However, it is far from clear that Kelly 
                                                          
                                                           
1 The General Counsel has excepted to some of the judge™s credibil-
ity findings. The Board™s established policy is not to overrule an admin-
istrative law judge™s credibility re
solutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  

Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 

(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
We agree with the judge, for the reasons stated in his decision, that 
the Respondent™s layoff of six employ
ees did not violate Sec. 8(a)(3), 
because the Respondent showed that it would have laid them off be-
cause of their lack of skills even in the absence of their union or pro-
tected concerted activity. There were
 no exceptions filed to the judge™s 
finding that the General Counsel had established a prima facie case. See 
Wright Line
, 251 NLRB 1083 (1980).   
was saying that the Respondent would be the source of 
that trouble. 
Nor has the General Counsel established that an em-
ployee would reasonably construe the statement as mean-

ing that the Respondent would be the source of such trou-
ble.  Accordingly, we find 
that the statement was not a 
threat of reprisal in violation of Section 8(a)(1), and it was 
not an indicium of antiunion animus on the part of the 
Respondent.
2We find no merit in the General Counsel™s argument 
that the judge should have fo
und that Supervisor John Lai-
bang unlawfully informed employee Wilder DeLeon that 
he would fire anyone he saw eating before lunchtime.  The 
complaint contained no such allegation.  Moreover, when 
the parties stipulated to Laibang™s supervisory status, they 

also stipulated that no unfair labor practice was being at-
tributed to him.  In these ci
rcumstances, we agree with the 
Respondent that it would be improper to find a violation 
based on Laibang™s statement. 
ORDER The recommended Order of the administrative law 
judge is adopted and the complaint is dismissed. 
 John F. King, Esq., 
for the General Counsel.
 Andrew S. Hament 
and A. Anthony Giovanoli, Esqs
., for the 
Respondent. George S. Aude, Esq., 
for the Charging Party.
 DECISION STATEMENT OF THE 
CASE GEORGE CARSON 
II, Administrative Law Judge. This case 
was tried in Miami, Florida, on December 4 and 5, 2002. The 
charge, filed on January 18, 20
02, was amended on February 
25, April 24, May 31, and June 
25, 2002. The complaint issued 
on June 27, 2002. The complaint,
 as amended at the hearing, 
alleges that the Respondent violat
ed Section 8(a)(1) of the Na-
tional Labor Relations Act by interrogating and threatening 

employees and violated Section 8(a)(1) and (3) of the Act by 
 2 Member Liebman disagrees that Kelly™s statement was ﬁmuch too 
vagueﬂ as the judge found to constitu
te an unlawful threat of unspeci-
fied reprisal, or ﬁfar from clearﬂ as my colleagues find.  In her view, 
Kelly sufficiently conveyed his annoyance with the Union (and the 

agitation for a break) and his statement had a reasonable tendency to 
coerce DeLeon in her exerci
se of Sec. 7 rights.  Indeed, the judge him-
self states that Kelly was upset w
ith DeLeon because she had raised the 
issue of a break at a December 28 safety meeting; that he ﬁimmediately 

confronted her, cursed the Union, to
 which he incorrectly attributed the 
request for a break,ﬂ and told her,
 ﬁthe only person who spoke at the 
meeting, to ‚stay away™ from ‚these people™ or she would ‚have trou-

ble.™ﬂ  Further, as the judge describes, there were about 40 employees 
at the meeting, and from 10 to 25 supported her suggestion for a break.  

Kelly™s message to M. DeLeon seems clear: stay away from these 
people agitating for a break (either the Union or the 10Œ25 at the meet-
ing) or she would be in trouble with
 him, or with management in gen-

eral.  Ironically, the judge himself, 
in analyzing the discharge allega-
tions, found that Kelly™s statement established animus. 
341 NLRB No. 80 
 BAKER CONCRETE CONSTRUCTION
, INC. 599
laying off and/or discharging si
x employees because of their 
protected concerted and union activities. The Respondent™s 
answer admits that it discharged the six employees but denies 
that it violated the Act. I find that the evidence does not estab-
lish that the Respondent violated the Act. 
On the entire record,
1 including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by all parties, I make the following 
FINDINGS OF FACT
 The Respondent, Baker Concrete Construction, Inc., the 
Company, is a corporation engaged in the building and con-

struction industry as a general contractor at various locations 
including its jobsite at the Miami International Airport, Miami, 
Florida. During the past 12 months, the Company purchased 
and received at its Miami jobsite
 goods and materials valued in excess of $50,000 directly from 
points located outside the State 
of Florida. The Company admits, and I find and conclude, that 
it is an employer engaged in commerce within the meaning of 
Section 2(2), (6), and (7) of the Act. 
The Respondent admits, and I fi
nd and conclude, that South Florida Carpenters Regional Council, United Brotherhood of 
Carpenters and Joiners of America, AFLŒCIO (the Union), is a 
labor organization within the m
eaning of Section 2(5) of the 
Act. 
ALLEGED 
UNFAIR 
LABOR PRACTICES A. Overview 
The case involves the terminati
on of six alleged discrimi-
nates from the Company™s jobsite at the Miami International 
Airport. General Supe
rintendent Larry Mitchell was in charge 
of all work at the Miami International Airport. Work is per-

formed on the site inside the airport perimeter and also in an 
area outside the airport perimeter that is referred to as the yard. 
Keith Kelly, who was classified 
as a superintendent, reported to 
Mitchell. General Foreman Jose Estrada, like Kelly, reported 

directly to Mitchell. 
All of the six alleged discri
minates were hired in mid-
December 2001, and all of them were terminated on January 4, 

2002.2 The Company does not give employees a formal morn-
ing break period. On or about December 20 or 21, employee 

Marta DeLeon, who was a securi
ty employee and who was not 
terminated, spoke at lunchbreak 
with a group of employees that 
included five of the six alleged discriminatees about seeking a 
formal 15-minute morning break. She stated that she would do 
so at a safety meeting that was to be held on December 28 and 
asked for their support. On Dece
mber 28, after Project Safety 
Manager John Williams made his 
presentation regarding safety, 
Superintendent Keith Kelly aske
d if there were any questions. 
Marta DeLeon asked about a br
eak. A number of employees 
nodded approval, raised their hands in a show of support, or 

murmured. Kelly responded to 
Marta DeLeon. Testimony var-
ies regarding what he said. Ther
e is also conflicting testimony 
                                                          
 1 GC Exh. 2, submitted after the cl
ose of the hearing pursuant to my 
order at the hearing, is received. 
2 All dates in December are in 2001 
and all dates in January are in 
2002 unless otherwise indicated. 
relating the signing of a list by
 those employees who desired a 
formal 15-minute break.  The sixth alleged discrimina
tee, Wilder DeLeon, was not 
present in the group on December 20 or 21, nor was he present 

at the safety meeting. Alt
hough Wilder DeLeon and Marta 
DeLeon are husband and wife, mar
ital status is not sought on the Company™s employment application and neither disclosed 
this fact. When not stating their full names, this decision will 
refer to Wilder DeLeon as W. DeLeon and to Marta DeLeon as 
M. DeLeon. The Company admits that it discharged the alleged discrimi-
natees and contends that it did so because of their inability to 
perform the work they were assigne
d. It denies that they were 
discharged because of union ac
tivity or protected concerted 
ctivity. 
B. Facts 
The Company hires by word of
 mouth. Alleged discrimina-
tees Oscar Cabrera and Carlos Dinarte learned that the Com-
pany was going to begin work at Miami International Airport 
from Rene Ramos. Cabrera kn
ew Ramos when they both 
worked for the Company on a job at the Fort Lauderdale Air-

port. General Foreman Estrada had been a foreman at that job-
site before coming to the Miami International Airport in No-

vember 2001 as general foreman, but he did not know Cabrera. 
Ramos had been Dinarte™s foreman at a different company. 

Alleged discriminatees Carlos
 Montero and Wilder DeLeon 
both heard of the job from friends. Alleged discriminatee Can-

talicio Bustillo did not testify 
regarding how he heard about the 
job. Alleged discrimi
natee Juan Jose Lopez-Garcia did not 
appear as a witness. 
Oscar Cabrera and Jose Montero had worked as carpenters 
for 10 years and had been members of the Union for 5 years 
when they were hired. Cantalicio Bustillo testified that he had 
worked as a carpenter for 5 years and had been a member of the 
Union for 4 or 5 years. Despite this, he applied for a job as a 
laborer. Wilder DeLeon became a carpenter in 1990 and joined 
the Union in 1999. The record does not reflect whether Cabrera 
and Montero were certified as
 journeymen. W. DeLeon testi-
fied that he was ﬁcertified,ﬂ but he did not go through the Un-

ion™s apprenticeship program. Carl
os Dinarte was not a member 
of the Union. He had worked for the Company on a job at the 

Dolphin Mall for over a year, from late 1999 until March 2001. 
There is no evidence that alleged discriminatee Lopez-Garcia 
was a union member. 
Both General Superintendent 
Mitchell and General Foreman 
Estrada had formerly been members of a Carpenters Union. 
Mitchell had been a member of a local in Fort Worth, Texas, 
for 4 or 5 years in the 1970s. Estrada had been a member of a 
local in Orlando, Florida, and worked on a union job at Cape 
Canaveral in 1998. He has a 
carpenters™ union sticker on the 
back of his hardhat. 
Dale Bretting, an engineer, coordinated the Company™s hir-
ing process. General Superinten
dent Larry Mitchell explained 
that the Company would determine its manpower needs and 
then canvass the applicants who 
would gather at the jobsite. 
ﬁThey would raise their hands a
nd tell us they were carpenters 
or laborers, whichever one we was hiring.ﬂ Bretting would read 
    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 600 
over the applications and fill the available positions. According 
to Mitchell, the Company would then ﬁput them to work, and 
give them a try, see how they worked.ﬂ Estrada reiterated this, 
explaining that they were ﬁjus
t hiring people who was showing 
up . . . We did not know their quality of work.ﬂ 
On the day that Cabrera applied,
 he filled out paperwork and 
took a drug test. The following day he attended a security and 

safety briefing. He began work
 the next day. On the day 
Dinarte applied, he filled out paperwork and took a drug test. 

He did not mention a safety or 
security briefing and recalls 
beginning work the following day. Montero recalled beginning 

work the day that he applied. Neither Bustillo nor Wilder 
DeLeon were questioned regardi
ng how long after they applied 
they actually began work. The a
pplications of all alleged dis-
criminatees, except that of Bustillo, are dated December 13. 

Bustillo™s application is dated December 11. 
General Foreman Estrada explai
ned that the construction at 
the Miami International Airport was complicated; there were 
slopes and ramps that were ﬁdi
fferent than most buildings.ﬂ 
Employees were dealing with di
fferent thicknesses of slabs and 
depths of beams. The carpentry 
work was ﬁnot square, it™s on 
an angle.ﬂ 
At least a week before January 4, Estrada informed Mitchell 
that he had some carpenters that he needed to get rid of because 

they were not able to perform the carpentry work needed on the 
job and that he ﬁwas not satisfi
ed with their work.ﬂ According 
to Mitchell, Estrada did not ﬁ
like doing his work two or three 
times. He likes it done right an
d get away from it.ﬂ Estrada 
identified the employees he wanted to release and Mitchell told 

him that he had to keep them even if that meant assigning them 
laborers™ jobs, ﬁbecause it would take too long to get other 
people in to replace them.ﬂ Estrada also noted that Dale Bret-
ting said that he did not have ti
me to take the employees off the 
site. General Superintendent Mi
tchell confirmed that he told 
Estrada that ﬁwe had to wait till we could get other people in 
before we could let anybody go,ﬂ and it was upon Mitchell™s 

order that the employees were actually terminated. Mitchell 
normally meets with his foremen in the morning, just as work is 
beginning. Although neither Estrada nor Mitchell was able to 
place the exact date or time of their conversation, Estrada 
placed it at least a week before the terminations. 
Employees were not given a formal morning break, but did 
have a formal lunch break. At lunch on December 20 or 21, a 
group of employees that included
 all alleged discriminatees, 
except for Wilder DeLeon who was working in the yard, en-

gaged in a discussion relating to a morning break. Although 
each alleged discriminatee placed himself in that discussion, 
each omitted the name of at least one of the other discrimina-
tees as being present and Dinarte named employee lvo Saldivar 
as being present. Other employ
ees who were not named were 
also present. According to employee Marta DeLeon, the issue 
of a morning break arose because
 the employees wanted ﬁto eat 
something in the morning.ﬂ 
Although M. DeLeon, who was a security employee and not a member of the Carpenters Union, 
recalls stating, [T]he Union will give it [a 15-minute break] to 
them,ﬂ no employee corroborated 
that testimony. All witnesses 
who testified regarding this co
nversation confirmed that M. 
DeLeon stated that she intended to raise the issue of a morning 
break at a safety meeting scheduled for December 28 and that 
she asked if they would support her. All committed to do so. 
Although Dinarte testified that he observed General Foreman 
Estrada walk by, no other participant in the discussion men-
tioned seeing him. Even if he did walk by, there is no probative 
evidence that Estrada or any other supervisor heard or was 
aware of the nature of the employees™ discussion. 
On December 28, after Project Safety Manager John Wil-
liams completed his safety pres
entation, Superintendent Keith 
Kelly asked if there were an
y questions. M. DeLeon asked 
Kelly ﬁif he was going to give us a 15 minute breakﬂ and, ac-
cording to her, Kelly said, ﬁBullshit.ﬂ M. DeLeon recalls that 
ﬁall the workers shook their heads supporting me that they 
wanted the fifteen minutes.ﬂ Ac
cording to M. DeLeon, Kelly 
then directed General Foreman Jose Estrada ﬁto get a piece of 

paper, and write down the name[s
] of the people that wanted a 
15 minute break.ﬂ She testified that she followed Estrada and 
asked him why he had to write down the names. Estrada pur-
portedly replied, ﬁ[B]ecause I think they want to know who 
wants the fifteen minutes so they
 can fire them.ﬂ M. DeLeon 
testified that Kelly motioned with his index finger for her to 

approach him. She did so. According to M. DeLeon, Kelly 
stated to her, in English, ﬁ[F]Œk the Union. The 15-minute 
break is coming from the fŒking Union. This is all bullshit. And 
listen, Friday I have good layoff for these people, for no come 
back no more definite.ﬂ When 
repeating this testimony, M. 
DeLeon phrased the layoff comment as ﬁFriday I give you good 

layoff, definite,ﬂ and added that 
he told her to ﬁstay away all 
these people, because if you no stay away these people, you 

have trouble. Friday Layoff. Defin
ite.ﬂ In a pretrial affidavit, 
DeLeon did not mention Kelly™
s purported direction that 
Estrada make a list and she placed the conversation with 
Estrada as occurring when she was returning to work. Despite 
purportedly hearing Estrada refer to firing, M. DeLeon claims 
that she signed the list. She observed others, more than five, 
sign the list, but she did not name any of the alleged discrimina-

tees as having signed the list. 
Marta DeLeon testified that, at
 the point she had the forego-
ing converstion with Kelly, she lik
ed him and believed that he made the foregoing statement to her because he wanted a closer 

relationship with her. At some point after the employees were 
terminated on January 4, M. 
DeLeon asked Kelly why the em-

ployees had been laid off, and he replied that he ﬁhad gotten rid 
of that shit and that there were 
other people waiting in the yard 
for work.ﬂ Also, after the layoff, M. DeLeon testified that Kelly 

made unwanted sexual advances to
wards her. She reported this 
to Estrada who reported Kelly™s conduct to Safety Manager 

John Williams. Thereafter, management officials from com-
pany headquarters in Ohio b
ecame involved. M. DeLeon was 
terminated on February 27, 2002.
 Kelly™s employment ceased 
in May 2002, and the record does
 not reflect the circumstances 
of his leaving. M. DeLeon has filed charges with the Equal 

Employment Opportunity Commi
ssion relating to her termina-
tion. There is no allegation rela
ting to discrimination against M. 
DeLeon because of her actions on December 28. 
Bustillo recalls that Kelly re
sponded to M. DeLeon stating 
that ﬁthey would consider it in th
e future . . . [and] they could 
carry a bag with something . . . a
nd eat, and just continue work-
   BAKER CONCRETE CONSTRUCTION
, INC. 601
ing and eat, that he had no objection to that, but that, you know, 
there were no set time for breaks.ﬂ
 Bustillo observed that 15 or 
20 employees raised their hands ﬁas a sign of supportﬂ when M. 

DeLeon asked about the 15-minute break. He recalled that, as 
the meeting ended, ﬁthey wrot
e several namesﬂ on a list and 
that he assumed his name was on the list. Although Bustillo 
recalled that the individual making the list was a ﬁleadman 
foremanﬂ named Jose, he twice testified specifically that it was 
not General Foreman Jose Estrada. Estrada was present as the 
Respondent™s representative at 
counsel™s table when Bustillo 
testified, and Bustillo knew who Estrada was. Estrada denied 

having anything to do with a list,
 and Bustillo™s testimony is 
consistent with that denial. Bustillo also recalled M. DeLeon 

asking the unidentified leadman foreman ﬁwhat was the list,ﬂ 
and that the individual responded in Spanish. The official inter-
preter at the hearing translated 
Bustillo™s testimony of that re-
sponse as, ﬁ[T]hat™s for the people that are asking for the 

break.ﬂ Counsel for the Charging Party stated that Bustillo had 
used the Spanish words ﬁse vaﬂ in his answer which, he as-
serted, would translate ﬁare goingﬂ
 or ﬁare going to be going.ﬂ 
Regardless of what the uniden
tified leadman foreman said, 
there is no allegation or evidence that he was a supervisor. 
Montero recalled that Kelly stated that he ﬁdidn™t like the 
idea of the fifteen minutes,ﬂ but that he then said that ﬁeveryone 
that wants the fifteen minutes, sign this list of paper that they 
pulled out there.ﬂ The paper was ﬁlaying on top of something 
that was there.ﬂ Montero recall
s no supervisors standing near 
the list. He signed the list and, when doing so, observed about 

10 names on the list. He did not observe anyone else as they 
were signing the list. 
Dinarte attributed the safety briefing to Kelly. Notwithstand-
ing that misidentification, when
 Kelly asked if there were any 
questions, he recalls that M. De
Leon asked, ﬁIf we can get the 
fifteen minutes, all of the workers need it.ﬂ He observed that 12 
to 15 people raised their hands in support of the request includ-
ing Montero, Cabrera, Bustillo and lvo Saldivar, who is not 

alleged as a discriminatee and who was not terminated. In tes-
timony uncorroborated by any othe
r witness, Dinarte asserted 

that Marta DeLeon ﬁshowed her sh
irt,ﬂ apparently by unzipping 
the jacket she was wearing, and displaying a shirt bearing the 

Carpenters Union logo. According to Dinarte, Kelly said, ﬁFŒk 
[the] Unionﬂ and ﬁBullshit Uni
on.ﬂ He called M. DeLeon aside and announced that that ﬁthe m
eeting was finished and that 
everyone go back to work.ﬂ Dinarte observed Kelly speaking 
with M. DeLeon on the side ﬁwhe
re they have the blueprints.ﬂ 
As Dinarte was about to start work
ing, he testified that Estrada 
approached him carrying a pad and asked if he wanted the 15 

minutes. Dinarte replied that he did and he ﬁsigned that [pad].ﬂ 
Cabrera recalls that, when 
M. DeLeon spoke, Montero, 
Bustillo, Dinarte, Lopez-Garcia, he, and other employees, a 
total of 10 to 12, supported her by raising their hands. Accord-
ing to Cabrera, Kelly thereafter said ﬁa bad word.ﬂ Upon being 
asked what the bad word was he answered, ﬁsomething like 
fuck the Union, something like that.ﬂ Cabrera acknowledged 
that, in a pretrial affidavit, when describing Kelly™s response he 
stated, ﬁKeith [Kelly] said that they would not be able to give 

us the fifteen minute breaks. He said that maybe in the future 
we might get fifteen minute breaks, but at the moment, no. 
Keith was speaking in English . . . [An interpreter] translated 
into Spanish. Keith said that the meeting was over.ﬂ Cabrera 
testified ﬁthat other things . . . are the truth,ﬂ noting that the 
interpreter would not translate a bad word and thereby implic-
itly suggesting that the affidav
it did not address anything he 
heard in English that was not translated. When asked whether 

Kelly said anything else, Cabrera answered, ﬁNo, only he just 
said to go back to work.ﬂ Thus, Cabrera, like Dinarte, did not 
testify that Kelly said anything about a list at the meeting. 
Cabrera testified that Estrada, although not saying anything, 
was going around with a list ﬁto sign for about the 15 minutesﬂ 
and that he, Cabrera, signed it
. When he did so, he observed 
about 10 or 12 names on the list
 but did not look to see who had 
signed. The Company presented employees Albert Camps, Jose 
Meza, Jose Gomez, and Mario Monge, all of whom were pre-
sent at the meeting on December 28. None of these employees 
heard Kelly use any improper 
language, observed any employ-
ees raising their hands in suppor
t of M. DeLeon™s comments, or knew anything about any list. Gomez recalled that, when M. 
DeLeon raised the issue of a break, there was a ﬁmurmurﬂ but 
no one said anything. 
M. DeLeon did not testify to wearing a shirt with a union 
logo nor did she attribute any statement relating to the Union to 
Kelly in the meeting. No witness other than Dinarte testified to 
M. DeLeon ﬁshowing her shirt,ﬂ 
and I do not credit that testi-
mony. Cabrera, who testified through an interpreter, thought 

that the bad word he attributed to Kelly was ﬁsomething like 
fuck the Union, something like that.ﬂ No witnesses other than 
Dinarte and Cabrera attributed any statement relating to the 
Union being made in the meeting 
by Kelly. I do not credit their 
testimony in that regard. Whether Kelly reacted to the request 

for a 15-minute break by saying ﬁbullshitﬂ is immaterial. No 
threat is alleged to have accompanied the word. 
M. DeLeon was the only witness who testified that Kelly di-
rected Estrada to make a list of employees who wanted a 15-

minute break. Montero recalls that Kelly pulled out a piece of 
paper and invited any who wanted to sign to do so. Bustillo 
placed the list in the hands of 
a leadman foreman, not Estrada. 
He overheard M. DeLeon speak 
with that individual. M. 
DeLeon™s pretrial affidavit ma
kes no mention of Kelly™s pur-
ported direction to Estrada and 
places her alleged conversation 
with him as occurring when she was returning to work, which 
presumably would have been afte
r her conversation with Kelly. 
That is consistent with Dinarte™
s testimony that Kelly called M. 
DeLeon aside just before dismissing the meeting. Estrada de-nied threatening employees with 
discharge or layoff or having 
anything to do with any list.
 Bustillo overheard the conversa-
tion between M. DeLeon and the 
leadman foreman named Jose. 
Although there is some question regarding the translation of 

what the leadman foreman, who was not Estrada, said, M. 
DeLeon testified to only one conve
rsation relating to the list, the purported conversation in which she attributed the ﬁso they 

can fire themﬂ statem
ent to Estrada. M. DeLeon, although at-
tributing the discharge threat to Estrada, claimed that she 

signed the list. I find it incomp
rehensible that M. DeLeon 
would sign a list immediately after having supposedly being 

told that employees who signed were going to be fired. I do not 
    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 602 
credit M. DeLeon™s uncorroborat
ed testimony that Estrada was 
directed to make a list and that she spoke to him. I find that she 
spoke to the leadman foreman and that Bustillo overheard that 
conversation. I find further that 
she did not perceive whatever 
comment the leadman foreman made to be a threat since she 

signed the list. I credit Estrada that he had nothing to do with 
any list. 
In crediting Estrada™s denial that he had anything to do with 
a list, I do not credit Dinarte™s testimony that Estrada ap-
proached him and asked whether he wanted to sign the list. I 
have little confidence in Dinart
e™s recollection of observations 
to which no other employee testif
ied or his identification of 
individuals as reflected in his at
tribution of the presentation of 
the safety briefing to Kelly rather than Safety Manager Wil-
liams. Similarly, I do not credit the testimony of Cabrera that it 
was Estrada, who Cabrera test
ified did not speak, who was 
carrying the list that he signed. 
On January 4, a week after the foregoing meeting, the al-
leged discriminatees were terminated. Estrada recalled no em-

ployee asking why he was being terminated. Only Dinarte con-
tradicts this testimony, testifying 
that he did ask Estrada why he 
was being let go and was told to
 shut up. Whether the transac-tion occurred as reported by Dinarte is not material. Bustillo 
recalls that Lopez-Garcia, who was acting as translator for the 
employees, asked and ﬁthe answer that they gave him was that 
there was a reduction in personnel.ﬂ Montero asked Richard 
Wendell, his immediate foreman,
 why he was being let go and 
Wendell replied, ﬁwe™re letting go
 of people, but we™re going to 
give jobs within two weeks.ﬂ 
As Montero and the others who had been separated were bei
ng processed out, Montero encoun-
tered Kelly and asked why he wa
s being terminated. Kelly re-
plied that ﬁhe had no control over that.ﬂ Wilder DeLeon, who 
was working in the yard, was told by his foreman, John Lai-
bang, he had to let W. DeLeon and ﬁthe other guyﬂ go ﬁbecause 
they told me that we had too many people.ﬂ 
Estrada explained why he had recommended to Mitchell that 
each of the alleged discriminatees be terminated. 
Estrada recommended that Bustillo, who had applied and 
been hired as a laborer, be terminated because he was ﬁvery 

slow at moving, and he would talk to people too much.ﬂ 
Estrada did not recall the names 
of the employees with whom 
he saw Bustillo talking. Although not hired as a carpenter, 

Bustillo testified that, on an occasion upon which Estrada di-
rected him to help with decking, that he ﬁtook advantage of the 
opportunity to let him [Estrada] know that I [Bustillo] was a 
carpenter. So I pulled out my union card and I showed it to 
him.ﬂ When asked whether Estrada reacted in any way when he 
did this, Bustillo answered, ﬁHe ignored it.ﬂ 
Oscar Cabrera was initially assigned do deck work. Decking 
involves setting aluminum on top 
of the scaffold and then cut-
ting plywood to fit and placing
 it on top of the aluminum. 
Estrada observed that Cabrera could not do the work, and he 

assigned him to setting beam forms and building scaffolds. 
Setting beam forms requires constructing forms with the proper 
dimensions as set by engineering and then placing kickers 

properly ﬁso that the forms will hold the pressure of the con-
crete.ﬂ Estrada recalled speaking with Cabrera several times 
about his work. He noted one occasion upon which he told him 
the measurement for a beam side and then observed that 
Cabrera ﬁwas counting the lines on the tape measure. To me, 
that is not a carpenter at all.ﬂ 
Cabrera testified that, after December 28, Estrada would not 
speak to him, that there was ﬁa dramatic, great change with 
respect to meﬂ in that Estrada would ignore him. On cross ex-
amination, Cabrera admitted that, prior to December 28, he 
spoke with Estrada only ﬁoccasionallyﬂ and, after December 
28, Estrada ﬁwould hardly speak to me.ﬂ Cabrera denied that 
Estrada had criticized his work before December 28 but that, 
after December 28, Estrad
a would speak in plurals, stating, ﬁAll 
these carpenters are no good.ﬂ Re
garding criticism of Cabrera™s 
work, Dinarte initially denied hearing Estrada tell Cabrera that 
the work he was doing was no good and reassigned him to an-
other job. On redirect examination, Dinarte effectively admitted 
Estrada™s criticism of Cabrera when he testified that Cabrera™s 
reassignment occurred after December 28. On January 3, 
Cabrera was injured on the job. Thereafter he filed a workers 
compensation claim. That claim has been settled. The settle-
ment states: ﬁEmployee has alle
ged that his employment was 
terminated on January 4th, 200
2 by Employer, due to em-
ployee™s allegation of an injury occurring during the course of 
his employment.ﬂ The settlement specifically exempts any 
potential liability resulting from this proceeding from the scope 
of the settlement. 
Estrada stated that Dinarte was not able to satisfy him with 
his carpentry, that he was not accurate with his measurements 
and did not ﬁput the kickers right
 on the forms.ﬂ Dinarte denied 
having his work or pace of work criticized, but did admit that 

Estrada reassigned him to the 
job of ﬁpulling jacks.ﬂ From Dinarte™s description, a jack is critical to the construction proc-

ess since it is used ﬁto hold the 
walls.ﬂ According to Dinarte, 
pulling jacks is a two person laborers™ job, and he protested the 
assignment, stating that he was a carpenter. He recalls that 
Estrada told him to shut up because ﬁhe was my boss.ﬂ Thereaf-
ter, Dinarte testified that he heard Estrada saying that ﬁall the 

carpenters were . . . shit carpenters.ﬂ Dinarte placed his reas-
signment contemporaneously with his signing the list favoring 
a 15-minute break. The reassignment is not alleged as an unfair 
labor practice. At some point 
after his reassignment, Dinarte began working with Cabrera. On
 January 3, Dinarte gave a 
written statement supporting Cabrera™s version of his accident. 
On January 4, Dinarte testified th
at he tripped and fell, injuring 
his leg and back. Cabrera was a witness. Dinarte reported his 
fall to Estrada who, 
according to Dinarte, ignored him and as-
signed him to work with a foreman identified as Pablo who 

assigned him light duty for th
e remainder of the day.  
Dinarte was terminated that afternoon and filed a workers™ 
compensation claim alleging that he was terminated for report-
ing an accident. 
Estrada testified that Carlos Montero was unable to perform 
decking work and that he, therefore, limited Montero to scaf-
folding work for the duration of his employment. Montero ef-
fectively acknowledged that Estrada was dissatisfied with his 
performance, testifying that he
 showed Estrada his union card 
in an effort to establish that he was competent because Estrada 

ﬁthought that we didn™t know how to work, that we didn™t know 
what we were doing, and I kn
ew what I was doing.ﬂ When 
   BAKER CONCRETE CONSTRUCTION
, INC. 603
asked if Montero reacted to the presentation of his union card, 
Montero replied, ﬁNo, because . . . he just stayed very calm.ﬂ In 
later testimony regarding his work, Montero explained, ﬁA lot 
of carpenters have different ways
 of working. I have my ways, 
and it™s like that.ﬂ 
Regarding Wilder DeLeon, Estrad
a recalls that he gave him ﬁcertain measurements for him to cut a form,ﬂ and that when he 

checked upon his progress he observed ﬁanother carpenter 
showing him the same thing that I showed him.ﬂ Estrada asked 
W. DeLeon why he had sought assi
stance and he explained that 
he ﬁdid not know what he was 
doing.ﬂ W. DeLeon denied that Estrada criticized his work, noting that Estrada ﬁhad a bad atti-

tude with the others, but not with me.ﬂ Notwithstanding the 
alleged absence of criticism, 
W. DeLeon acknowledged that 
after working for Estrada for one day, ﬁthe first day inside the 

field,ﬂ he thereafter worked in the yard under Foreman John 
Laibang, referred to as ﬁPap
a John,ﬂ constructing beam bot-toms. Although General Superinte
ndent Mitchell acknowledged 
that it would be unusual for Es
trada to recommend the termina-tion of an employee that he did 
not directly supervise, Estrada 
explained that he recommended th
at W. DeLeon be terminated 
because the job he was doing in the yard was temporary, that 

the ﬁcarpenters that were in the yard [building beam bottoms], 
they were going to get transferred . . . to work in the field [i.e., 
inside the perimeter]ﬂ under Estrada™s supervision. 
DeLeon testified that, on an unspecified date sometime after 
being assigned to the yard, he wore a T-shirt, presumably a 
union T-shirt, and that Foreman Laibang asked if he was a 
member of the Union. W. De
Leon replied affirmatively and 

also showed him his union card. According to W. DeLeon, Foreman Laibang turned away from him and said ﬁfŒk the Un-

ion.ﬂ Although Foreman Laibang had turned away, W. DeLeon 
testified that he continued to speak, saying to Foreman Laibang 
that ﬁwe all wantedﬂ a 15-minute break and that Foreman Lai-
bang responded that ﬁwe were getting paid $19.50, and if he see 
anybody eating before lunchtime
, he was going to fire any-
body.ﬂ Although W. DeLeon testified that he used the word 
ﬁwe,ﬂ the record does not establish that he was speaking on 
behalf or anyone other than himself or that there was any basis 
upon which Foreman Laibang could 
conclude that W. DeLeon 
was speaking on behalf of anyone other than himself. 
 Although Lopez-Garcia did not testify, Estrada was ques-
tioned regarding the reason for hi
s termination. He explained 
that Lopez-Garcia ﬁwould talk 
to people too much,ﬂ was very 
slow, and ﬁwas not able to do carpentry work.ﬂ 
Cabrera had previously been employed at the Company™s 
Fort Lauderdale Airport jobsite, and Dinarte had been em-

ployed at the Dolphin Mall. Es
trada explained that, at Fort 
Lauderdale, the decking was ﬁfrom precast joist to precast joist, 

. . . all the same dimensions.ﬂ At the Miami International Air-
port, ﬁthe depth of the beams was different, . . . [the carpenters] 
would have to be using the tape
 measure all day long with dif-
ferent measurements, . . . not just . . . one measurement all the 
time.ﬂ General Superintendent Mitchell concurred that the work 
at the Miami International Airport was more complicated. He 
noted that, of the three jobs about which there was testimony, 
the Dolphin Mall, where employee Dinarte had been employed, 
was the ﬁeasiest, because it™s slab on gradeﬂ and that the Fort 
Lauderdale job ﬁwas basically b
eam bottoms, beam sides, and 
the precaster took it from there.ﬂ 
A total of eight employees were
 terminated on January 4, 
2002, the six alleged discrimina
tees, Enrique Avila who was 
withdrawn from the complaint at the conclusion of the General 
Counsel™s case, and Anthony E. Coffee who documentary evi-
dence reflects was discharged for substandard work. 
Two new carpenters and a labore
r were hired on January 7 
and three additional carpenters 
were hired on January 14. 
Estrada acknowledged that it was possible to process an em-

ployee onto the job in a single da
y; however, the testimony of 
Cabrera establishes that the normal procedure was completion 

of paperwork and a drug test on 
one day and attending a safety 
and security briefing the next day. The week ending January 4 

included New Year™s Day, which was observed as a holiday. 
Counsel for the General Counsel argues that the foregoing hire 
dates undercut the testimony that
 the terminations should be 
delayed a week in order to obt
ain replacements. I find no sig-

nificance in the failure of the Company to have succeeded in 
replacing all of these employees in a single week. The General 
Counsel™s argument might well have merit if the protected con-
duct had occurred on January 4, but the evidence establishes 

that the protectred conduct was on December 28. Even if I were 
to accept the General Counsel™s
 argument that there was ﬁa delay . . . [in the terminations] 
to cover up the true reasonsﬂ for them, the time lapse between th
e precipitating event and the 
terminations would be the sa
me. Thus, whether the Company 
terminated eight employees becaus
e of substandard work or, in the case of the six alleged discriminatees, because of conduct 

protected by the Act, the decisi
on was made on or before De-
cember 28. The fact that the Company did not succeed in im-

mediately hiring a full comple
ment of replacement workers proves nothing. 
C. Analysis and Concluding Findings 
1. The 8(a)(1) allegations
 The complaint alleges that General Foreman Estrada, on or 
about December 28, interrogate
d employees about their union 
and/or, protected concerted activities and threatened employees 

with discharge in retaliation for their union and/or protected 
concerted activities. There is no evidence of any interrogation. 

The only witness who attributed a threat of discharge to Estrada 
was Marta DeLeon and, as discussed above, I have not credited 
that testimony. I shall recommend that these allegations be 

dismissed. 
 Superintendent Kelly is a
lleged to have, on December 28, 
interrogated employees, threatened employees with layoff in 
retaliation for their union and/or 
protected concerted activities, 
and threatened employees with unspecified reprisals in retalia-
tion for their engaging in union and/or protected concerted 
activities. There is no evidence of any interrogation by Kelly. 
The remaining allegations are 
dependent upon the testimony of 
M. DeLeon. According to M. DeLe
on, Kelly stated to her, in 
English, ﬁ[F]Œk the Union. The 15-minute break is coming 
from the fŒking Union. This is a
ll bullshit. And listen, Friday I 
have good layoff for these people, for no come back no more 

definite.ﬂ In repeating this latter comment, M. DeLeon testified 
    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 604 
that Kelly said, ﬁFriday I give
 you good layoff, definite,ﬂ and 
added, ﬁ[S]tay away all these 
people, because if you no stay 
away these people, you have tro
uble. Friday. Layoff. Definite.ﬂ 
Counsel for the Respondent argues
 that I should not credit the foregoing testimony. Counsel for the Charging Party argues 
that I should draw an adverse inference from the failure of the 
Respondent to present Kelly; however, it is inappropriate to 
make an adverse inference on the basis of absence of testimony 
by a person no longer employed by a respondent. 
Lancaster-Fairfield Community Hospital
, 303 NLRB 238 fn. 1 (1991). M. 
DeLeon™s testimony that she had a conversation with Kelly is 

unrebutted. Counsel for the General Counsel and the Charging Party 
urge that I find that Kelly stated that he was going to lay off the 
employees who wanted a 15-minute break the following Friday 
and that he ﬁconfidedﬂ his intentions to M. DeLeon because he 
desired to have a closer relationship with her. The record sim-
ply does not support this argument. Nothing was confided. 
Kelly was upset with M. DeLeon
, the employee who had raised 
the issue of a break. He immediately confronted her, cursed the 

Union to which he incorrectly attributed the request for a break 
which would potentially complicat
e a definite layoff planned 
for the following Friday, and told M. DeLeon, the only person 

who spoke at the meeting, to 
ﬁstay awayﬂ from ﬁthese peopleﬂ 
or she would ﬁhave trouble.ﬂ 
When restating her recollecti
on of Kelly™s comment regard-
ing a layoff, M. DeLe
on omitted any reference to ﬁthese peo-
pleﬂ and specifically repeated, 
ﬁFriday. Layoff. Definite.ﬂ 
There were approximately 40 em
ployees at the meeting and, 
depending upon the witness, between 10 and 25 of them, from 
one quarter to over half of them, indicated support for M. 
DeLeon™s suggestion. If I were 
to credit M. DeLeon™s first 
version of Kelly™s comments, I would have to assume that 

Kelly was somehow able to identify those employees who ex-
pressed support for M. DeLeon, 
either by nodding, hand rais-
ing, or murmuring. Kelly™s pur
ported identification of ﬁthese 
peopleﬂ would have to have incl
uded well more that the five 
alleged discriminatees who were at the meeting. Kelly had no 
authority over employees supervis
ed by Estrada. His comments 
were made within 2 or 3 minutes of M. DeLeon™s request. His 
affirmative identification of a da
te, ﬁFriday. Layo
ff. Definite,ﬂ belies a spontaneous 
reaction to anything that occurred at the 
meeting. Kelly referred to a definite layoff on Friday. Estrada 

had informed Mitchell at least a week prior to January 4 that he 
needed to terminate carpenters who were unable to perform 
work to his satisfaction. Mitchell told him that he would have 
to keep them for a while. Mitchell met with his foremen each 
morning. Thus, consistent with
 M. DeLeon™s second version of 
his remarks, Kelly cursed the Union, to which he incorrectly 

attributed the request for the 15-minute break for potentially 
complicating a planned, i.e., ﬁdefinite,ﬂ layoff that had been 
scheduled for the following Friday. I do not credit M. DeLeon™s 
initial testimony that Kelly referred to ﬁthese peopleﬂ in regard 
to the layoff. Kelly did not, in a 2-minute interval, calculate a 
scheme to retain M. DeLeon 
and delay laying off various em-
ployees that he had somehow id
entified at the meeting. Kelly 
spontaneously called M. DeLe
on, the only employee who had 
said anything at the meeting forward, cursed the Union, in-
formed M. DeLeon that there was a planned layoff the follow-

ing Friday, and told M. DeLeon to ﬁstay awayﬂ from ﬁthese 
peopleﬂ or she would ﬁhave trouble.ﬂ I shall recommend that 
the allegation relating to a threat of layoff be dismissed. 
M. DeLeon™s testimony that Ke
lly told her she should ﬁstay 
away all these people, because if you no stay away these peo-
ple, you have troubleﬂ is uncontradicted. The complaint alleges 
that Kelly ﬁthreatened employees with unspecified reprisals for 
engaging in union and/or concerte
d, protected activities.ﬂ The 
generalized reference to ﬁyou 
have troubleﬂ did 
not indicate in 
any way that the Respondent rath
er than other employees or 
union officials would be the source of the unspecified ﬁtrou-
ble.ﬂ I find the statement ﬁmuch 
too vague to support the find-
ing of a threat.ﬂ 
Northern Wire Corp.,
 291 NLRB 727, 729 
(1988). There is no evidence of any reprisal against M. 
DeLeon, and her termination is 
not alleged as a violation. I 
shall recommend that this allegation be dismissed. 
Regarding the admonition to ﬁstay away . . . [from] these 
people,ﬂ counsel for the Genera
l Counsel argues that ﬁwarning 
employees to stay away from ot
hers who engage in protected 
concerted activitiesﬂ vi
olates the Act. Counsel
 neglects to point 
out that no such violation is alleged in the complaint. No mo-tion to amend has been made. I shall not find a violation regard-
ing unalleged conduct on the basis of M. DeLeon™s less than 
reliable testimony. See 
Gibson Discount Center, 191 NLRB 622 fn. 3 (1971). In the comment as reported by M. DeLeon, 

the reference to ﬁthese peopleﬂ
 is ambiguous. In context it is 
unclear whether it related to 
the unidentified employees who 
had supported her or to unidentified union officials. Although 
not alleged as a violation, th
e comment, with its ambiguity, 
does establish animus towards both union and protected con-
certed activity. 
The complaint further alleges that, in mid-January, Kelly 
again threatened employees with discharge for engaging in 
union and/or protected concerted 
activity. The Ge
neral Counsel argues that this allegation is es
tablished by M. DeLeon™s testi-
mony that, after the layoff, she asked Kelly why the employees 

had been laid off and he replied 
that he ﬁhad gotten rid of that 
shit and that there were other people waiting in the yard for 

work.ﬂ That answer contains no threat. It simply states that the 
Respondent ﬁgot rid ofﬂ employees with no mention of the 
union or protected concerted ac
tivity. I shall recommend that 
this allegation be dismissed. 
2. The discharges 
The analytical framework of 
Wright Line
, 251 NLRB 1083 
(1980), enfd. 662 F.2d 899 (1st Cir. 1981), is applicable in dual 

or mixed motive cases after the General Counsel has estab-
lished employee union 
activity, employer 
knowledge of that 
activity, animus towards such activity, and adverse action taken 

against those involved in that activity. Once this showing has 
been made, the burden shifts to
 the employer to demonstrate 
that the same action would have
 taken place even in the ab-
sence of the protected conduct. 
Superintendent Kelly™s statement that he believed the request 
for a break was ﬁcoming from the Union,ﬂ although incorrect, 
followed by his advice that M. 
DeLeon ﬁstay away . . . [from] 
these peopleﬂ establishes animus. 
Alleged discriminatees Busti-   BAKER CONCRETE CONSTRUCTION
, INC. 605
llo and Montero had shown thei
r union cards to General Fore-
man Estrada, and all were present at the December 28 meeting. 
Wilder DeLeon, although not present at the December 28 meet-
ing, had identified himself as a union member to his supervisor. 
All three were terminated. Thus, the General Counsel has estab-
lished a prima facie case that 
the Respondent discharged those 
employees because of their union 
activity in violation of Sec-
tion 8(a)(3) of the Act. 
Although finding that the General Counsel established the 
elements necessary to establish a prima facie case, thus avoid-
ing dismissal of that aspect of
 the allegations, the case estab-
lished is tenuous. There is no evidence that any of the foregoing 

employees engaged in any union activity other than Bustillo, 
Montero, and Wilder DeLeon id
entifying themselves as union 
members. There is no evidence that Dinarte was a union mem-

ber. Contrary to a statement the 
brief of counsel for the General 
Counsel, there is absolutely no evidence that Dinarte showed a 

union card to Estrada. Cabrera never identified himself as a 
union member. Estrada, a former union member himself, did 
not react in any manner when Bustillo and Montero identified 
themselves as union members. Although Wilder DeLeon testi-
fied that Foreman Laibang did 
react to his showing him his union card, he did not allege any change in his terms and condi-
tions of his employment follo
wing his revelation of union 
membership. No conduct that violated Section 8(a)(1) of the 

Act or discrimination contemporaneous with the foregoing 
disclosures of union affiliation by these three employees is 
established by the evidence or alleged in the complaint. 
The record also establishes protected concerted activity. Em-
ployee activity is concerted when it is ﬁengaged in with or on 
the authority of other employees.ﬂ 
Meyers Industries
, 268 
NLRB 493, 497 (1984). A respondent violates Section 8(a)(1) 

of the Act if, having knowledge of
 employee concerted activity, 
a respondent takes adverse employment action that is ﬁmoti-
vated by the employee™s protected concerted activity.ﬂ Id. M. 
DeLeon requested a break and between one quarter and one 

half of the employees present indicated support for the request 
by nodding, raising their hands, 
murmuring, or signing a list. Logic suggests that no adve
rse action was predicated upon 
visual identification. Had this been so, well more than the al-

leged discriminatees would have
 been terminated including 
employee Ivo Saldivar, whom Dinart
e identified as being in the 
discussion on December 21 and whom Dinarte asserted raised 
his hand at the meeting. Thus, I 
shall address the purported list 
about which five of the General 
Counsel™s witnesses testified. If I assume that a list of employees who wanted the 15-
minute break was made, I would, consistent with the testimony 
of Montero and Cabrera, have to find that the list contained 
between 10 and 12 names. Wilder
 DeLeon did not sign the list. 
Montero signed a list that was not circulated by anyone but 

contained 10 names, presumably
 11 names after he signed it. 
Cabrera and Dinarte testified that they signed the list. Although 

I have not credited their testimony
 that Estrada had a list, I shall 
assume that they did sign a list. Bustillo believes his name was 

written down. The General Counsel did not establish that Lo-
pez-Garcia, the alleged discrimin
atee who did not testify, or 
Avila and Coffee, the other em
ployees who were terminated, 
signed the list. Thus, so far as the record shows, only four of 
the eight employees terminated signed the list and thereby iden-
tifed themselves as supporting M. DeLeon™s request. Even if 
Lopez-Garcia, Avila, and Coffee di
d sign, that list would have 
included the names of three employees who were not termi-
nated, assuming a list of 10, or
 five employees who were not 
terminated, assuming a list of 12.
 One of those employees was 
M. DeLeon, the only employee w
ho spoke at the meeting, who 
signed the list, and who was not terminated. 
Counsel for the General Counsel
 argues that the Respondent 
did not terminate M. DeLeon because to have discharged the 

only spokesperson ﬁwould have b
een indefensible.ﬂ Counsel also notes that such caution would avoid a potential sexual 

harassment claim. M. DeLeon places Kelley™s unwanted ad-
vances as occurring after January 4, thus there is no basis for 
the latter argument. The only evidence of any animus is that 
expressed by Kelly who did not supervise any of the alleged 
discriminates and who 
was not involved in the decision to ter-
minate them. When Montera spoke to Kelly immediately after 

his termination, Kelly told him that ﬁhe had no control over 
that.ﬂ The only reaction to the employees™ concerted activity 
established by probative evidence is Kelly™s speaking to M. 
DeLeon, the spokesperson. Couns
el for the General Counsel 
and Charging Party argue that six competent employees, one of 

whom was not even at the meeti
ng, were terminated for doing 
nothing more than supporting the 
request of the only employee 
who spoke by nodding their heads, raising their hands, or sign-
ing a list which, if it existed, contained at least 10 names. I do 
not agree. 
The construction at Miami International Airport was compli-
cated, involving slopes and ramps;
 it was ﬁdifferent than most 
buildings.ﬂ Montero testified, ﬁA
 lot of carpenters have differ-
ent ways of working. I have my ways, and it™s like that.ﬂ 
Mitchell explained that Estrada did not ﬁlike doing his work 
two or three times. He likes it done right.ﬂ I credit Estrada that 
he was dissatisfied with the job performance of each of the 
alleged discriminatees. After working inside the perimeter, W. 
DeLeon was transferred to the yard before identifying himself 
as member of the Union. Montero, having been criticized by 
Estrada, sought to establish his 
competence by showing Estrada 
his union card. Dinarte acknowledges hearing Estrada specifi-
cally criticize and reassign Cabrera, but asserts this was after 
December 28. Cabrera testified that Estrada did not talk to him 
after December 28. If that were true, the criticism would have 
occurred prior to that date. 
Although Dinarte, who was not a 
union member, testified that his assignment to ﬁpulling jacksﬂ 
was contemporaneous with his signing the list requesting the 
15-minute break, the foregoing assignment is not alleged to 
have been in retaliation for engaging in protected concerted 
activity. Even assuming that the ﬁdifferent ways of workingﬂ to 
which Montero referred were comp
etent, the individual that the 
employees had to satisfy was General Foreman Estrada. The 

record establishes that, in performing work in ﬁdifferent ways,ﬂ 
their way rather than Estrada™s way, the alleged discriminatees 
did not satisfy him. 
Whether viewed as union activity or protected concerted ac-
tivity, the crux of this case is whether the adverse employment 
action taken by the Respondent against the six alleged dis-
criminatees was motivated by their protected conduct. On the 
    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 606 
basis of this record, I simply cann
ot find that there is persuasive 
evidence that any protected conduct in which the alleged dis-
criminatees engaged related in any way, much less was a moti-
vating factor, in the terminations that occurred on January 4. 
The Respondent™s spontaneous reaction to the protected con-
certed activity was to speak to the employee spokesperson. At 
that time, the Respondent had already decided to terminate 
employees who could not perform with the skill necessary for 
the construction at the Miami International Airport. There is no 
probative evidence that the Respondent either identified or 
selected the employees that it terminated on the basis of their 
union membership or protected concerted activity. Although 
finding that the General Counsel 
established a pr
ima facie case 
with regard to the allegations of discrimination because of un-
ion activity and protected concer
ted activity, I further find that 
the Respondent has rebutted that 
case and established that it 
would have terminated the alle
ged discriminatees in the ab-
sence of any union or protected concerted activity. In view of 

the foregoing and the entire record, I shall recommend that the 
8(a)(1) and (3) allegations relating to the layoff and/or dis-
charge of the alleged disc
riminatees be dismissed. CONCLUSIONS OF 
LAW The Respondent has not engaged in unfair labor practices af-
fecting commerce within the meaning of Section 8(a)(1) and (3) 
and Section 2(6) and (7) of the Act. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
3ORDER The complaint is dismissed. 
                                                           
 3 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
    